Citation Nr: 1504552	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar on the left wrist.

2.  Entitlement to a rating in excess of noncompensable for headaches associated with cervical strain.

3.  Entitlement to service connection for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to July 2001, from January 2003 to May 2004, from August 2005 to August 2006, from March 2010 to November 2010, from November 2010 to February 2012, from March 2013 to August 2013, from October 2013 to February 2014, and from June 2014 to September 2014, in addition to periods of Active Duty for Training (ACDUTRA).

The case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 Regional Office (RO) in Lincoln, Nebraska rating decision that denied the claims on appeal.  Service connection for the Veteran's disability of headaches associated with cervical strain was granted by that RO's rating decision dated March 2005.

The Veteran had a travel board hearing before the undersigned in March 2014.  A transcript of the proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to ratings in excess of noncompensable for headaches associated with cervical strain and entitlement to service connection for plantar fasciitis of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In regard to the Veteran's claim for a scar on the left wrist, the Veteran has notified the Board at the time of her March 2014 hearing that she wishes to withdraw her appeal.


CONCLUSION OF LAW

In regard to the Veteran's claim for a scar on the left wrist, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the March 2014 hearing, the Veteran and her representative both indicated that the Veteran wished to withdraw her claim for increased rating of left wrist scar.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for a scar on the left wrist is dismissed.



REMAND

The record supports that the Veteran was hospitalized for migraine headaches in November 2014 and was prescribed multiple medications, facts which suggest worsening of her service-connected headache condition.  This suggests a possible worsening in her symptoms associated with her headaches.  Thus, a VA examination is needed to confirm the severity and frequency of the Veteran's headaches.  Further, at the March 2014 hearing, the Veteran testified that she has been treated by a chiropractor for her migraine headaches; the claims file is lacking these records.

Also at the March 2014 hearing, the Veteran testified that while in school for the Army, in May or June 2013 at Fort Sam Houston, she was bothered by plantar fasciitis in her left foot when she fell and twisted her left ankle and sprained her left foot, causing her to feel as though she had a bruise on the bottom of her left foot.  The record supports that the Veteran was on active duty during May or June 2013, but the Service Treatment Records during this time are not contained in the record, nor does the record support that they have been requested.  

The Veteran also testified that she began running, which also caused her claimed plantar fasciitis to become aggravated.  The March 2012 VA examination notes "temporary plantar fasciitis" of the left foot which was resolved.  In light of the Veteran's testimony of worsened and aggravated plantar fasciitis of the left foot, a new VA examination is needed to confirm the Veteran's current diagnosis of a left foot condition, and if and to what extent she suffers from plantar fasciitis of the left foot.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide permission to obtain records for chiropractic treatment of her migraines, or provide the records to VA herself.  If the records are unable to be obtained, a negative response should be recorded and added to the claims file.  Associate all records obtained or provided.

2.  Associate all relevant VA treatment records, namely from January 2014 to present.  

3.  Associate all service treatment records possible, especially from March 2013 to August 2013, from October 2013 to February 2014, and from June 2014 to September 2014.  Particular attention is directed to any records around May or June 2013 at Fort Sam Houston, when the Veteran suffered and was treated for a foot injury.  If these records are unable to be obtained, clear proof of such must be recorded in the claims file.

4.  After the above evidence is obtained to the extent possible:

a) Schedule the Veteran for an appropriate VA examination in order to determine the current severity of her service-connected headache disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

b) Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of any left foot disability.  After reviewing the file including the entirety of the remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary:
 
(i)  the examiner should identify with specificity any left foot disability that is shown on current examination or that has been manifested at any time since September 2011.  In responding to this inquiry, the examiner should consider and discuss the Veteran's claimed plantar fasciitis of the left foot.

(ii)  for any identified current left foot disability or any left foot disability manifested since September 2011 (to include plantar fasciitis), the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left foot condition was incurred in or is otherwise etiologically related to her active military service.  

The examiner(s) should provide a complete rationale for the opinions provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

5.  After the above is complete, the AOJ should review any additional records received, and conduct any further development it deems necessary as a result of information contained in those records.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


